Title: To James Madison from Benjamin W. Crowninshield, 23 May 1815
From: Crowninshield, Benjamin W.
To: Madison, James


                    
                        
                            Dear Sir
                        
                        Washington May 23d. 1815.
                    
                    By yesterdays mail, I sent you copies of a corrispondence, which had taken place between the Coms of the Navy Board, & myself, which I thought extraordinary, because, I did not perceive what was the object of it, unless it was, to control the Dept., for I had consulted some one of them, upon every measure that was necessary, in my opinion, to ask their advise, & we was harmonising very pleasently together, as I believed, until the enquiry was demanded, of what I was doing with the squadron, said to destined for the meditn.—to day I transmit another letter since recd from the Board, which, will close all corrispondence with the Board, untill I recd Instructions from you.
                    In all this business, I have been guided by the Advice of Col Monroe

& Mr Dallas; & which coincided with my own, it was not rash on my part, but was called for, in order to protect the Dept from ruin. I am very respectfully yrs
                    
                        B W Crowninshield
                    
                